United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.M., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
FEDERAL AIR MARSHALL SERVICE,
NEWARK FIELD OFFICE, West Orange, NJ,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-1424
Issued: April 19, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On April 29, 2010 appellant, through his attorney, filed a timely appeal from the
April 19, 2010 merit decision of the Office of Workers’ Compensation Programs concerning
entitlement to schedule award compensation. Pursuant to the Federal Employees’ Compensation
Act1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant met his burden of proof to establish more than a four
percent permanent impairment of his left upper extremity, for which he received a schedule
award.
On appeal, appellant’s attorney suggests that to the extent that the American Medical
Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides) (6th ed. 2009)
1

5 U.S.C. § 8101 et seq.

directs a physician to disregard aspects of impairment to a rateable body part, the Board must
find that as a matter of law that this is improper in the determination of impairment ratings in
cases under the Act.2 He contends that the Office’s procedure manual requires that in evaluating
a claim for a schedule award, the medical examiner should state that all impairments (including
preexisting, nonemployment related and subsequently developed impairments) must be
considered in calculating the award.3
FACTUAL HISTORY
On February 28, 2008 appellant, then a 37-year-old federal air marshal, filed a traumatic
injury claim alleging that, on February 27, 2008 during a body sparing drill, he made contact
with his opponents arm causing appellant’s arm to move in an unintended way. He alleged that,
as a result, he suffered a blunt force impact to the inner elbow/upper forearm area causing
weakness in his arm, swelling, bruising and constant flexing of the bicep muscle. On March 26,
2008 the Office accepted appellant’s claim of sprain of elbow and forearm, other specified sites,
left. On April 1, 2008 appellant underwent an exploration and repair of biceps rupture using an
interference fit screw. On October 9, 2008 the Office expanded his claim to accept it for biceps
tendon rupture, left.
On February 2, 2009 appellant filed a claim for a schedule award. In a January 8, 2009
report, Dr. Emmanuel E. Jacob, appellant’s treating Board-certified physiatrist, evaluated
appellant’s impairment under the fifth edition of the A.M.A., Guides (2001) and determined that
he had 19 percent upper extremity impairment.
By letter dated May 11, 2009, the Office informed appellant that it was now applying the
sixth edition of the A.M.A., Guides and asked that he obtain an evaluation from his physician
that applied the new A.M.A., Guides. Accordingly, Dr. Jacob revised his January 8, 2009 report,
applied the sixth edition of the A.M.A., Guides and determined that appellant had seven percent
impairment to his upper extremity. He noted that appellant’s diagnoses were sprain of the left
elbow and forearm and biceps tendon rupture with surgical repair. Dr. Jacob assigned
appellant’s accepted injury of left elbow and forearm sprain was assigned a class 1 with
midrange default value of one percent Class of Diagnosis (CDX) upper extremity impairment
pursuant to Table 15-4.4 He found a grade modifier 1 based on Functional History (GMFH)
(Table 15-7, p. 406), a grade modifier 1 based on Physical Examination (GMPE) (Table 15-8, p.
408) and a grade modifier 0 based on Clinical Studies (GMCS) (Table 15-9, p. 410). Dr. Jacob
then applied the grade modifiers and determined that appellant had a net adjustment of minus
one5 which adjusted one to the left of mid range grade C resulting in a grade B impairment which
equaled one percent upper extremity impairment (Table 15-4, p. 398). He then noted that
2

5 U.S.C. §§ 8101-8193.

3

See Federal Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims, Chapter
2.809.4.b(1) (September 2009).
4

A.M.A., Guides 398, Table 15-4.

5

GMFH of one minus CDX of one equals zero. GMPE of one minus CDX of one equals zero. GMCS of zero
minus CDX of one equals minus one. Adding these figures yields a sum net adjustment of minus one.

2

appellant had an accepted injury of left biceps tendon rupture with surgical repair which he
assigned class 1 with midrange default value of five percent CDX upper extremity impairment
pursuant to Table 15-4, p. 399. Dr. Jacob applied the grade modifiers 1 for GMFH (Table 15-7,
p. 406), one for GMPE (Table 15-8, p. 408) and two for GMCS (Table 15-9, p. 410). He then
calculated that this resulted in a net adjustment of plus one.6 Dr. Jacob then calculated that this
would result in a grade D impairment which was equivalent to six percent upper extremity
impairment (Table 15-4, p. 399). He then added these figures together (one percent plus six
percent) and determined that appellant had seven percent impairment of the left upper extremity
pursuant to the sixth edition of the A.M.A., Guides.
On July 9, 2009 the Office asked the Office medical adviser to make a determination with
regard to appellant’s impairment for schedule award purposes. In a response of the same date,
the medical adviser utilized the findings in the report of Dr. Jacobs but determined that appellant
had four percent impairment of the left upper extremity. Dr. Jacobs noted that appellant’s claim
was accepted for sprain of the left elbow and rupture of the left biceps tendon, for which surgery
was performed. The Office medical adviser agreed with Dr. Jacob that the CDX of class 1 with a
mid default value (for tendon rupture) was five (Table 15-4, p. 399). He found that appellant
was entitled to a GMFH of 1 (Table 15-7, p. 406) for some weakness of the left arm, some
stiffness and pain on repeated use. The Office medical adviser found that appellant was entitled
to a GMPE of 1 for muscle strength in the left arm and left hand 4/5, ½ inch atrophy in left arm,
mild loss of pronation and supination and full flexion of elbow (Table 15-8, p. 408). He found
that appellant had a grade 0 for GMCS as no clinical studies were in the file (Table 15-9, p. 410).
Adding these figures together the Office medical adviser noted that appellant was entitled to a
net modifier adjustment of minus one, which would move the default value one space to the left,
thereby equaling a four percent impairment of the left upper extremity.7 The medical adviser
also noted that Dr. Jacobs graded separately for sprain of the left arm and the elbow for an
additional impairment of one percent. The Office medical adviser noted that this was not
correct, that the sixth edition of the A.M.A., Guides state that only the major diagnosis is to be
put into the diagnostic grid and then modified using the various grade modifiers. Accordingly,
the medical adviser found that appellant had four percent impairment of the left upper extremity
(5 - 1 = 4).
In an August 14, 2009 addendum, Dr. Jacobs stated that he reviewed the report of the
Office medical adviser and disagreed with his calculations. He stated that there were two
separate accepted work-related injuries on February 27, 2008, a sprain of the elbow and forearm,
which is a soft tissue injury and a left biceps tendon rupture, which is a muscle injury.
Dr. Jacobs stated that these diagnoses were for two separate parts of the body and constituted
two separate work injures and should be rated separately.
In a September 3, 2009 report, the Office medical adviser stated that the sixth edition of
the A.M.A., Guides, clearly state that the major clinical diagnosis in the injured region must be
6

GMFH of one minus CDX of one equals zero. GMPE of one minus CDX one equals zero. GMCS of two
minus CDX one equals one. Adding these figures yields a sum net adjustment of plus one.
7

A.M.A., Guides 399, Table 15-4 (GMFH – CDX = 1 – 1 = 0), (GMPE – CDX = 1 – 1 = 0), (GMCS – CDX = 0
– 1 = -1).

3

selected and placed in the proper diagnostic grid to a class CDX and that you get the default
value from this class. He believed that Dr. Jacob misinterpreted the instructions. The Office
medical adviser noted that the sprain of the elbow is a minor diagnosis and it occurred as part of
a major injury which caused the tendon rupture in the left elbow. He stated that the sprain, since
it is relatively minor, would fall into class 0 on Table 15-2, p. 391 even if one was to combine
two diagnoses from the injured extremity. The medical adviser concluded that this would add
nothing to the four percent he got using the main diagnosis. He concluded that he still believed
that his initial rating of four percent impairment to the left upper extremity was correct.
By decision dated April 19, 2010, the Office issued a schedule award for a four percent
impairment of the left upper extremity. In making this determination, it found that the weight of
the evidence was represented by the Office medical adviser as he is considered an expert in
interpreting the A.M.A., Guides and provided a clear explanation and rationale to support that he
use the A.M.A., Guides correctly.
LEGAL PRECEDENT
The schedule award provisions of the Act provide for compensation to employees
sustaining impairment from loss or loss of use of specified members of the body. The Act,
however, does not specify the manner in which the percentage loss of a member shall be
determined. The method used in making such determination is a mater which rests in the sound
discretion of the Office. For consistent results and to ensure equal justice, the Board has
authorized the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the Office as a standard for evaluation
of schedule losses and the Board has concurred in such adoption.8
For schedule awards after May 1, 2009, the impairment is evaluated under the sixth
edition of the A.M.A., Guides, published in 2009.9 Initial schedule award decisions issued on or
after May 1, 2009 will be based on the sixth edition of the A.M.A., Guides, even if the amount of
the award was calculated prior to that date. A claimant who has received a schedule award under
a previous edition may make a claim for an increased award, which should be calculated
according to the sixth edition.10
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health (ICF).11 Under the sixth edition, the evaluator identifies the impairment class for the
8

Bernard A. Babcock, Jr., 52 ECAB 143 (2000).

9

FECA Bulletin No. 09-03 (issued March 15, 2009); see also Federal (FECA) Procedure Manual, Part 3 -Medical, Schedule Awards, Chapter 3.700, Exhibit 1 (January 2010).
10

Id. See also T.B., Docket No. 09-1903 (issued April 15, 2010) (the Board held that, in a claim for an increased
schedule award due to worsening of an accepted impairment, the Office medical adviser must utilize the edition of
the A.M.A., Guides in effect at the time the Office issues a decision on the augmented schedule award).
11

A.M.A., Guides (6th ed. 2009), page 3, section 1.3, The International Classification of Functioning, Disability
and Health (ICF): A Contemporary Model of Disablement.

4

diagnosed condition CDX, which is then adjusted by grade modifiers based on GMFH, GMPE
and GMCS.12 The net adjustment formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS CDX).
After obtaining all necessary medical evidence, the file should be routed to the Office
medical adviser for a rationalized opinion concerning the nature and percentage of impairment in
accordance with the A.M.A., Guides.13
ANALYSIS
The Office accepted appellant’s claim for sprain of the left elbow and forearm and also
for left biceps tendon rupture. Under the sixth edition of the A.M.A., Guides, if there are
multiple diagnoses within a specific region, then the most impairing diagnosis is rated, because it
is probably this will incorporate the functional losses of the less impairing diagnoses.14 In the
instant case, appellant’s physician, Dr. Jacob, rated appellant as evincing a 1 percent impairment
to his left upper extremity based on the sprain of this left elbow and forearm and 6 percent based
on biceps tendon rupture with surgical repair. The Office medical adviser indicated that this was
improper; he stated that these two diagnoses could not be combined. The Board finds that the
A.M.A., Guides require a physician to pick one diagnosis for the region.15 On appeal,
appellant’s attorney contends that this procedure is improper and that to the extent that the sixth
edition of the A.M.A., Guides indicates that different diagnoses cannot be combined, it is
inconsistent with the Office’s procedures. The Office has explicitly adopted the standards of the
sixth edition of the A.M.A., Guides effective May 1, 2009 for evaluating permanent
impairment.16 The Board has concurred in this adoption. Moreover, with regard to evaluating
impairment in the upper extremities, these conditions play a role in determining grade modifiers
with the various adjustment grids, including those for functional history, physical examination
and clinical studies, which in turn can alter the default impairment values found in Table 15-4.17
The Board finds that there is a conflict between the Office medical adviser and Dr. Jacobs
with regard to the extent of permanent impairment attributable to appellant’s biceps tendon
rupture with surgical repair. Both physicians agree that the default value is five pursuant to
Table 15-4. Both also agree that appellant has a grade modifier of 1 for GMFH and 1 for GMPE.
However, Dr. Jacob opined that appellant was entitled to a grade modifier of 2 for GMCS
whereas the Office medical adviser determined that appellant was entitled to a grade modifier of
zero. This difference is significant in that using Dr. Jacob’s conclusion of a grade modifier of 2,
the impairment rating would be one to the left of the default grade or an impairment rating of 4.
12

A.M.A., Guides (6th ed. 2009), page 494-531.

13

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(d) (January 2010).
14

A.M.A., Guides 529, 16.3f.; see also H.P., Docket No. 10-962 (issued November 10, 2010).

15

See H.P., supra note 14.

16

See supra note 9.

17

See A.M.A., Guides 509-20.

5

Utilizing the Office medical adviser’s conclusion that appellant was entitled to a GMCS of 0, the
rating is one to the right of the default rating and would result in an impairment of 6. Therefore,
there is an unresolved conflict between appellant’s treating physician, Dr. Jacob, and the Office
medical adviser with regard to the proper impairment rating based on the rupture of appellant’s
biceps tendon. An Office medical adviser may create a conflict in medical opinion but generally
may not resolve the conflict.18 Section 8123(a) provides that if there is a disagreement between
the physician making the examination for the United States and the physician of the employee,
the Secretary shall appoint a third physician who shall make an examination.19 This case will be
remanded to the Office to refer appellant for an impartial medical examination regarding the
extent of the impairment to appellant’s left upper extremity.
CONCLUSION
The Board finds that the case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 19, 2010 is set aside and the case is remanded for further
proceedings consistent with this opinion of the Board.
Issued: April 19, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board
18

Federal (FECA) Procedure Manual, Part 2 -- Claims, Developing and Evaluating the Medical Evidence,
Chapter 2.810.7(g) (April 1993).
19

5 U.S.C. § 8123(a); Alfred R. Anderson, 54 ECAB 179 (2002).

6

